           Case 3:19-cv-01537-BEN-JLB Document 35-2 Filed 01/24/20 PageID.4441 Page 1 of 34


               1   GIFFORDS LAW CENTER TO PREVENT
                    GUN VIOLENCE
               2   HANNAH SHEARER, SBN 292710
                    hshearer@giffords.org
               3   HANNAH FRIEDMAN, SBN 324771
                    hfriedman@giffords.org
               4   268 Bush St. No. 555
                   San Francisco, CA 94104
               5   Telephone: 415.433.2062, Facsimile: 415.433.3357
               6   Attorneys for Amicus Curiae Giffords Law
                   Center to Prevent Gun Violence
               7
                   GIBSON, DUNN & CRUTCHER LLP
               8   SCOTT A. EDELMAN, SBN 116927
                     sedelman@gibsondunn.com
               9   333 South Grand Avenue
                   Los Angeles, CA 90071-3197
          10       Telephone: 310.557.8061, Facsimile: 310.552.7041
          11       VIVEK R. GOPALAN, SBN 296156
                     vgopalan@gibsondunn.com
          12       555 Mission Street, Suite 3000
                   San Francisco, CA 94105-0921
          13       Telephone: 415.393.8200, Facsimile: 415.393.8306
          14       KATHRYN M. CHERRY
                     kcherry@gibsondunn.com
          15       2100 McKinney Avenue, Suite 1100
                   Dallas, TX 75201-6912
          16       Telephone: 214.698.3313, Facsimile: 214.571.2966
          17       Of Counsel for Amicus Curiae Giffords Law
                   Center to Prevent Gun Violence
          18
          19
                                        UNITED STATES DISTRICT COURT
          20
                                FOR THE SOUTHERN DISTRICT OF CALIFORNIA
          21
                   JAMES MILLER, et al.                       CASE NO. 3:19-cv-1537-BEN-JLB
          22
                                     Plaintiffs,              AMICUS CURIAE BRIEF OF
          23                                                  GIFFORDS LAW CENTER TO
                         v.                                   PREVENT GUN VIOLENCE
          24
                   XAVIER BECERRA, in his official            Hearing:
          25       capacity as Attorney General of the        Date: February 6, 2020
                   State of California, et al.,               Time: 2:00 pm
          26
                                     Defendants.
          27
          28

Gibson, Dunn &
                   GIFFORDS LAW CENTER AMICUS CURIAE BRIEF
Crutcher LLP
                   CASE NO. 3:19-cv-1537-BEN-JLB
           Case 3:19-cv-01537-BEN-JLB Document 35-2 Filed 01/24/20 PageID.4442 Page 2 of 34


               1                      CORPORATE DISCLOSURE STATEMENT
               2         Amicus curiae hereby certifies that it has no parent corporation. It has no stock,
               3   and therefore no publicly held corporation owns 10% or more of its stock.
               4
               5
               6
               7
               8
               9
          10
          11
          12
          13
          14
          15
          16
          17
          18
          19
          20
          21
          22
          23
          24
          25
          26
          27
          28

Gibson, Dunn &
Crutcher LLP
           Case 3:19-cv-01537-BEN-JLB Document 35-2 Filed 01/24/20 PageID.4443 Page 3 of 34


               1
               2                                              TABLE OF CONTENTS
               3   I. STATEMENT OF INTEREST ................................................................................... 1
               4   II. ARGUMENT ............................................................................................................. 1
               5                   A.         The AWCA Bans a Subset of Semiautomatic Rifles and
                                              Other Weapons Whose Military Features Facilitate Criminal
               6                              Mass Killings ................................................................................... 3
               7                     1.       The Regulated Assault Rifles Are Uniquely Dangerous ................. 4
               8                     2.       The Regulated Assault Rifles Are Disproportionately Used
                                              by Criminals and in Mass Shootings ............................................... 8
               9
                                     3.       The Regulated Assault Rifles Are Not Suited for Sporting or
          10                                  Self-Defense .................................................................................... 9
          11                         4.       The Regulated Assault Pistols and Shotguns Also Have
                                              Uniquely Destructive Features, and Are Not Suited for
          12                                  Lawful Use .................................................................................... 10
          13                       B.         The AWCA Is a Reasonable and Tailored Response to a
                                              Compelling State Interest in Public Safety .................................... 12
          14
                                     1.       The AWCA Furthers the Substantial Governmental Interest
          15                                  in Reducing Gun Violence ............................................................ 14
          16                         2.       The AWCA Is Also Narrowly Tailored to Achieve a
                                              Compelling Government Interest .................................................. 17
          17
                                     3.       This Court Should Defer to the Reasoned Decisions of the
          18                                  Legislature ..................................................................................... 19
          19                       C.         Plaintiffs Rely on Dubious Evidence from a Widely
                                              Discredited Declarant .................................................................... 21
          20
                                     1.       Mr. Lott’s Research Methodologies Have Been Widely
          21                                  Criticized ....................................................................................... 21
          22                         2.       Mr. Lott Avoids Peer Review and Has Failed to Publish
                                              Source Data ................................................................................... 23
          23
                                     3.       Mr. Lott Has Committed Ethical Violations to Defend His
          24                                  Work. ............................................................................................. 24
          25       III. CONCLUSION ...................................................................................................... 25
          26
          27
          28

Gibson, Dunn &
                   GIFFORDS LAW CENTER AMICUS CURIAE BRIEF
Crutcher LLP
                   CASE NO. 3:19-cv-1537-BEN-JLB
           Case 3:19-cv-01537-BEN-JLB Document 35-2 Filed 01/24/20 PageID.4444 Page 4 of 34


               1                                          TABLE OF AUTHORITIES
               2
                                                                            Cases
               3
                   A Woman’s Friend Pregnancy Res. Clinic v. Becerra,
               4      901 F.3d 1166 (9th Cir. 2018) .................................................................................... 3
               5
                   Abrams v. Johnson,
               6     521 U.S. 74 (1997) ................................................................................................... 17
               7   Daubert v. Merrell Dow Pharm., Inc.,
               8     509 U.S. 579 (1993) ................................................................................................. 23

               9   District of Columbia v. Heller,
                      554 U.S. 570 (2008) ..................................................................................... 12, 13, 19
          10
          11       Duncan v. Becerra,
                     366 F. Supp. 3d 1131 (S.D. Cal. 2019) ...................................................................... 5
          12
                   Friedman v. City of Highland Park,
          13
                      784 F.3d 406 (7th Cir. 2015) .................................................................................... 20
          14
                   Fyock v. Sunnyvale,
          15         779 F.3d 991 (9th Cir. 2015) ............................................................ 12, 13, 14, 15, 16
          16
                   Heller v. District of Columbia,
          17         670 F.3d 1244 (D.C. Cir. 2011) ............................................................................... 14
          18       Jackson v. City & Cty. of San Francisco,
          19          746 F.3d 953 (9th Cir. 2014) .............................................................................. 15, 19
          20       Kachalsky v. Cty. of Westchester,
          21         701 F.3d 81 (2d Cir. 2012) ....................................................................................... 20

          22       Kansas v. Hendricks,
                     521 U.S. 346 (1997) ................................................................................................. 24
          23
          24       Kasler v. Lockyer,
                     23 Cal. 4th 472 (2000) ............................................................. 3, 7, 15, 17, 18, 19, 20
          25
                   Kolbe v. Hogan,
          26         849 F. 3d 114 (4th Cir. 2017) ............................................................. 4, 12, 14, 16, 17
          27
          28
                   GIFFORDS LAW CENTER AMICUS CURIAE BRIEF
Gibson, Dunn &
                   CASE NO. 3:19-cv-1537-BEN-JLB i
Crutcher LLP
           Case 3:19-cv-01537-BEN-JLB Document 35-2 Filed 01/24/20 PageID.4445 Page 5 of 34


               1   Mahoney v. Sessions,
               2     871 F.3d 873 (9th Cir. 2017) .............................................................................. 15, 25

               3   Mance v. Sessions,
                     896 F.3d 699 (5th Cir. 2018) .................................................................................... 20
               4
               5   Marshall v. United States,
                     414 U.S. 417 (1974) ................................................................................................. 24
               6
                   McDonald v. Chicago,
               7
                     561 U.S. 742 (2010) ................................................................................................. 19
               8
                   Nat’l Paint & Coatings Ass’n v. City of Chicago,
               9     45 F.3d 1124 (7th Cir. 1995) .................................................................................... 21
          10
                   New York State Rifle & Pistol Ass’n, Inc. v. Cuomo,
          11         804 F.3d 242 (2d Cir. 2015) ......................................................................... 14, 16, 20
          12       Paris Adult Theatre I v. Slaton,
          13         413 U.S. 49 (1973) ................................................................................................... 24
          14       Pena v. Lindley,
                     898 F.3d 969 (9th Cir. 2018) .............................................................................. 13, 20
          15
          16       Silvester v. Harris,
                       843 F.3d 816 (9th Cir. 2016) .................................................................................... 14
          17
          18       United States v. Marzzarella,
                     614 F.3d 85 (3d Cir. 2010) ....................................................................................... 13
          19
                   United States v. Salerno,
          20         481 U.S. 739 (1987) ................................................................................................. 17
          21
                   United States v. Torres,
          22         911 F.3d 1253 (9th Cir. 2019) .................................................................................. 17
          23                                                              Statutes
          24
                   Cal. Penal Code § 30505 ......................................................................................... 15, 19
          25
                   Cal. Penal Code § 30510 ............................................................................................... 19
          26
          27       Cal. Penal Code § 30515(a) ............................................................................................. 3

          28
                   GIFFORDS LAW CENTER AMICUS CURIAE BRIEF
Gibson, Dunn &
                   CASE NO. 3:19-cv-1537-BEN-JLB ii
Crutcher LLP
           Case 3:19-cv-01537-BEN-JLB Document 35-2 Filed 01/24/20 PageID.4446 Page 6 of 34


               1                                                     Other Authorities
               2
                   2015 California Senate Bill No. 880, California 2015-2016 Regular
               3      Session................................................................................................................ 17, 18
               4   Abhay Aneja et al., The Impact of Right-to-Carry Laws and the NRC
               5     Report, 13 Am. Law & Econ. Rev. 565 (2011) ....................................................... 22

               6   Alex Daugherty, Mangled Tissue and Softball-Sized Exit Wounds: Why
                      AR-15 Injuries Are So Devastating, Miami Herald (Feb. 24, 2018),
               7
                      available at
               8      https://www.miamiherald.com/news/local/community/broward/article2
                      01949054.html ........................................................................................................... 7
               9
          10       Allen Rostron, Style, Substance, and the Right to Keep and Bear Assault
                      Weapons, 40 Campbell L. Rev. 301, 327 (2018) ....................................................... 8
          11
                   Amy Novotney, What Happens to the Survivors, 49 Monitor on Psychol.
          12
                     36 (Sep. 2018), available at
          13         https://www.apa.org/monitor/2018/09/survivors ....................................................... 9
          14       B. Gil Horman, AR-15 Pistols for Home Defense?, American Rifleman,
          15          Nov. 28, 2016, available at
                      https://www.americanrifleman.org/articles/2016/11/28/ar-15-pistols-
          16          for-home-defense/ .................................................................................................... 11
          17
                   Bill Chappell, The Pistol That Looks Like A Rifle: The Dayton Shooter’s
          18          Gun, NPR, Aug. 8, 2019, available at
          19          https://www.npr.org/2019/08/08/748665339/the-pistol-that-looks-like-
                      a-rifle-the-dayton-shooters-gun ................................................................................ 11
          20
                   Christopher S. Koper, An Updated Assessment of the Federal Assault
          21         Weapons Ban: Impacts on Gun Markets and Gun Violence, 1994-
          22         2003, Jerry Lee Ctr. Of Criminology (June 2004) ................................................. 8, 9
          23       Claudia Deane, A Fabricated Fan and Many Doubts, Wash. Post, Feb. 11,
          24          2003, available at
                      https://www.washingtonpost.com/archive/politics/2003/02/11/a-
          25          fabricated-fan-and-many-doubts/b086b96f-0c86-417e-afe9-
          26          c4623d5e936f/ .......................................................................................................... 23

          27
          28
                   GIFFORDS LAW CENTER AMICUS CURIAE BRIEF
Gibson, Dunn &
                   CASE NO. 3:19-cv-1537-BEN-JLB iii
Crutcher LLP
           Case 3:19-cv-01537-BEN-JLB Document 35-2 Filed 01/24/20 PageID.4447 Page 7 of 34


               1   Elzerie de Jager et al., Lethality of Civilian Active Shooter Incidents With
               2      and Without Semiautomatic Rifles in the United States, 320 J. of Am.
                      Med. Ass’n 1034 (Sept. 11, 2018) ............................................................................. 8
               3
                   Evan Defilippis et al., The GOP’s Favorite Gun ‘Academic’ is a Fraud,
               4
                     ThinkProgress, Aug. 12, 2016, available at
               5     https://thinkprogress.org/debunking-john-lott-5456e83cf326 ................................. 23
               6   Giffords Law Center, The Economic Cost of Gun Violence in California,
               7      https://lawcenter.giffords.org/wp-content/uploads/2018/03/Economic-
                      Cost-of-Gun-Violence-in-California.pdf.................................................................. 17
               8
                   Gina Kolata & C.J. Chivers, Wounds from Military-Style Rifles? ‘A
               9
                      Ghastly Thing to See’, N.Y. Times (Mar. 4, 2018), available at
          10          https://www.nytimes.com/2018/03/04/health/parkland-shooting-
                      victims-ar15.html ....................................................................................................... 7
          11
          12       H. Rep. No. 103-489 ................................................................................................. 4, 10
          13       Heather Sher, What I Saw Treating the Victims from Parkland Should
                     Change the Debate on Guns, The Atlantic Weekly (Feb. 22, 2018),
          14
                     available at
          15         https://www.theatlantic.com/politics/archive/2018/02/what-i-saw-
                     treating-the-victims-from-parkland-should-change-the-debate-on-
          16
                     guns/553937/ .......................................................................................................... 6, 7
          17
                   High-Capacity Ammunition Magazines, Violence Policy Center (Feb. 15,
          18          2019), available at http://www.vpc.org/fact_sht/VPCshootinglist.pdf ..................... 8
          19
                   Ian Ayres et al., Shooting Down the “More Guns, Less Crime”
          20          Hypothesis, 55 Stan. L. Rev. 1193, 1296 (2003) ..................................................... 22
          21       James Lindgren, Comments on Questions About John R. Lott’s Claims
          22          Regarding a 1997 Survey, Jan. 17, 2003, available at
                      https://web.archive.org/web/20130304061928/http:/www.cse.unsw.ed
          23          u.au/~lambert/guns/lindgren.html ............................................................................ 23
          24
                   Louis Klarevas et al., The Effect of Large-Capacity Magazine Bans on
          25         High-Fatality Mass Shootings, 1990–2017, 109 Am. J. Public Health
          26         1754 (Nov. 6, 2019) ................................................................................................... 6

          27
          28
                   GIFFORDS LAW CENTER AMICUS CURIAE BRIEF
Gibson, Dunn &
                   CASE NO. 3:19-cv-1537-BEN-JLB iv
Crutcher LLP
           Case 3:19-cv-01537-BEN-JLB Document 35-2 Filed 01/24/20 PageID.4448 Page 8 of 34


               1   Maddie Crocenzi, Pa. Was the Last State to Allow Hunting With an AR-
               2     15, and Hunters are Split, York Daily Record (Feb. 6, 2018), available
                     at https://www.ydr.com/story/news/2018/02/06/ar-15-s-legal-hunting-
               3     pa-but-some-hunters-dont-want-them/1036386001/................................................ 10
               4
                   Marjory Stoneman Douglas High School Public Safety Commission
               5     Report, Fl. Dep’t of Law Enforcement 257 (Jan. 2, 2019) (“MSD
                     Commission Report”), available at
               6
                     http://www.fdle.state.fl.us/MSDHS/CommissionReport.pdf ..................................... 5
               7
                   Max Slowik, UTS-15 Production Starting in US, Guns.com, May 2, 2012,
               8     available at https://www.guns.com/news/2012/05/02/utas-makina-
               9     producing-uts-15-shotguns-in-us-des-plaines-il....................................................... 11
          10       Meg Kelly, Do 98 Percent of Mass Public Shootings Happen in Gun-Free
                     Zones?, Wash. Post, May 10, 2018, available at
          11
                     https://www.washingtonpost.com/news/fact-
          12         checker/wp/2018/05/10/do-98-percent-of-mass-public-shootings-
                     happen-in-gun-free-zones......................................................................................... 22
          13
          14       Natasha Singer, The Most Wanted Gun in America, N.Y. Times, Feb. 2,
                     2013, available at https://www.nytimes.com/2013/02/03/business/the-
          15         ar-15-the-most-wanted-gun-in-america.html ............................................................. 1
          16
                   Peter M. Rhee et al., Gunshot Wounds: A Review of Ballistics, Bullets,
          17          Weapons, and Myths, 80 J. Trauma Acute Care Surg. 853 (2016) .......................... 10
          18       Peter Moskowitz, Inside the Mind of America’s Favorite Gun Researcher,
          19          Pacific Standard (updated Sept. 23, 2018), available at
                      https://psmag.com/magazine/inside-the-mind-of-americas-favorite-
          20          gun-researcher .......................................................................................................... 23
          21
                   Richard Morin, Scholar Invents Fan to Answer His Critics, Wash. Post,
          22          Feb. 1, 2003, available at https://www.washingtonpost.com/
          23          archive/lifestyle/ 2003/02/01/ scholar-invents-fan-to-answer-his-
                      critics/f3ae3f46-68d6-4eee-a65e-1775d45e2133/ .................................................... 24
          24
                   Rick Romell, Jordan Fricke Fired AK-47 Pistol Through Door at Officer
          25          Matthew Rittner, Criminal Complaint Says, Milwaukee J. Sentinel,
          26          Feb. 10, 2019, available at
                      https://www.jsonline.com/story/news/2019/02/10/suspected-killer-
          27          milwaukee-police-officer-charged-1st-degree-murder/2822223002/ ...................... 11
          28
                   GIFFORDS LAW CENTER AMICUS CURIAE BRIEF
Gibson, Dunn &
                   CASE NO. 3:19-cv-1537-BEN-JLB v
Crutcher LLP
           Case 3:19-cv-01537-BEN-JLB Document 35-2 Filed 01/24/20 PageID.4449 Page 9 of 34


               1   Robert Spitzer, Gun Law History in the United States and Second
               2     Amendment Rights, 80 L. & Contemp. Probs. 55 (2017) ......................................... 20

               3   U.S. Dep’t of Justice, Federal Bureau of Investigation, A Study of the Pre-
                      Attack Behaviors of Active Shooters in the United States Between 2000
               4
                      and 2013, at 7 (June 2018), https://www.fbi.gov/file-repository/pre-
               5      attack-behaviors-of-active-shooters-in-us-2000-2013.pdf/view ........................ 21, 22
               6   USA Gun Shop, 23 High Capacity Tactical Shotguns for Sale in 2019
               7     (accessed Jan. 14, 2019), https://www.usa-gun-shop.com/7-badass-
                     tactical-shotguns-for-home-defense-mag-capacity/ ................................................. 12
               8
                   Wintemute et al., Criminal Activity and Assault-Type Handguns: A Study
               9
                     of Young Adults, Ann. Emerg. Med. (July 1998) ....................................................... 8
          10
          11
          12
          13
          14
          15
          16
          17
          18
          19
          20
          21
          22
          23
          24
          25
          26
          27
          28
                   GIFFORDS LAW CENTER AMICUS CURIAE BRIEF
Gibson, Dunn &
                   CASE NO. 3:19-cv-1537-BEN-JLB vi
Crutcher LLP
          Case 3:19-cv-01537-BEN-JLB Document 35-2 Filed 01/24/20 PageID.4450 Page 10 of 34


               1                               I. STATEMENT OF INTEREST
               2           Amicus curiae Giffords Law Center to Prevent Gun Violence (“Giffords Law
               3   Center”) is a non-profit policy organization dedicated to researching, writing, enacting,
               4   and defending laws and programs proven to reduce gun violence and save lives. The
               5   organization was founded in 1993 after a gun massacre at a San Francisco law firm and
               6   renamed Giffords Law Center in October 2017 after joining forces with the gun-safety
               7   organization founded by former Congresswoman Gabrielle Giffords.
               8           Today, Giffords Law Center provides free assistance and expertise to
               9   lawmakers, advocates, legal professionals, law enforcement officials, and citizens who
          10       seek to make their communities safer from gun violence. Its attorneys track and
          11       analyze firearm legislation, evaluate gun safety research and policy proposals, and
          12       participate in firearms-related litigation nationwide, where it has provided analysis as
          13       an amicus in numerous important cases.1
          14                                            II. ARGUMENT
          15               The assault rifles at issue in this case are semiautomatic versions of a military
          16       design first deployed on the battlefields of Vietnam. See, e.g., Natasha Singer, The
          17       Most Wanted Gun in America, N.Y. Times, Feb. 2, 2013, available at
          18       https://www.nytimes.com/2013/02/03/business/the-ar-15-the-most-wanted-gun-in-
          19       america.html. Decades later, in an effort to create a bigger civilian market for
          20       semiautomatic rifles, gun makers ran “ads celebrating the rifle’s military connections, .
          21       . . lur[ing] a new and eager audience to weapons that, not long ago, few serious gun
          22       enthusiasts would buy.” Id. Those combat connections are not a relic—the
          23       semiautomatic assault rifles California regulates remain military-grade weapons. Even
          24       today, the United States military calls semiautomatic fire the “most important firing
          25       technique during fast-moving, modern combat” and “the most accurate technique of
          26
          27        1
                        No party’s counsel authored this brief in whole or in part. No party or party’s
                        counsel contributed money that was intended to fund preparing or submitting this
          28            brief. No person other than amicus curiae, its members, or its counsel contributed
                        money that was intended to fund preparing or submitting the brief.
Gibson, Dunn &
                   GIFFORDS LAW CENTER AMICUS CURIAE BRIEF
Crutcher LLP
                   CASE NO. 3:19-cv-1537-BEN-JLB
          Case 3:19-cv-01537-BEN-JLB Document 35-2 Filed 01/24/20 PageID.4451 Page 11 of 34


               1   placing a large volume of fire” on moving targets. Department of the Army, Rifle
               2   Marksmanship: A Guide to M16- and M4-Series Weapons (2011), at 7–12.
               3         The enhanced pistols and shotguns Plaintiffs claim the Constitution protects are
               4   newer designs that are just as dangerous and unfit for lawful use. The semiautomatic
               5   shotguns at issue are not traditional hunting weapons; they were modeled after
               6   weapons originally used for riot control by foreign law enforcement. The Armsel
               7   Striker, popular in South Africa, was marketed in the U.S. as the Street Sweeper; it
               8   featured a folding stock and measured only 16.5” long (slightly longer than a sawed-
               9   off shotgun). This design combined concealability with the capability of firing 12
          10       rounds in under 3 seconds. When the Street Sweeper was designated a “destructive
          11       device” and regulated under the National Firearms Act (“NFA”), gunmakers designed
          12       workaround weapons that are as powerful as the Street Sweeper, as ill-suited to
          13       sporting purposes, and as capable of delivering catastrophic injuries by rapidly firing
          14       more than a dozen shotgun slugs. Similarly, the pistols at issue in this case are not
          15       “common pistols” as Plaintiffs claim (Pls. Prelim. Inj. Br. at 3) but include weapons
          16       combining the enhanced lethality of assault rifles with a pistol’s concealability, another
          17       workaround to evade the short-barreled rifle definition.
          18             The Roberti-Roos Assault Weapons Control Act of 1989 and its subsequent
          19       iterations represent the considered and well-supported judgment of the California
          20       legislature to enact a weapon-by-weapon and feature-by-feature restriction. The
          21       AWCA affects only a subset of semiautomatic rifles—those weapons closest to
          22       original military rifles, making them the firearm of choice for individuals seeking to
          23       carry out mass shootings, drive-by shootings, and gang violence (“Regulated Assault
          24       Rifles”)—and an even smaller subset of other weapons, namely combat-grade
          25       shotguns and AR-style pistols (“Regulated Assault Shotguns and Pistols”). The
          26       AWCA has made Californians safer for decades, and is narrowly tailored to affect only
          27       combat shotguns and the most warlike features of semiautomatic rifles and pistols.
          28
                   GIFFORDS LAW CENTER AMICUS CURIAE BRIEF
Gibson, Dunn &
                   CASE NO. 3:19-cv-1537-BEN-JLB 2
Crutcher LLP
          Case 3:19-cv-01537-BEN-JLB Document 35-2 Filed 01/24/20 PageID.4452 Page 12 of 34


               1   Therefore the AWCA is constitutional, and the Court should deny Plaintiffs’ request
               2   for preliminary injunctive relief.
               3            This amicus brief will focus on this core constitutional question and the reasons
               4   why Plaintiffs have failed to demonstrate either a likelihood of success or a “serious
               5   question” as to the merits of their claim. See, e.g., A Woman’s Friend Pregnancy Res.
               6   Clinic v. Becerra, 901 F.3d 1166, 1167 (9th Cir. 2018). Counseling further against
               7   Plaintiffs’ motion, a preliminary injunction would upend a decades-old California law
               8   just as the Ninth Circuit is poised to issue a ruling that will either vindicate, eliminate,
               9   or dramatically clarify the scope of Plaintiffs’ challenge. The Court should apply the
          10       Circuit’s established Second Amendment precedent and reject Plaintiffs’ efforts to
          11       reintroduce in the legal market mass shooters’ weapons of choice and an exotic newer
          12       class of highly lethal, enhanced pistols and shotguns.2
          13       A.       The AWCA Bans a Subset of Semiautomatic Rifles and Other Weapons
          14                Whose Military Features Facilitate Criminal Mass Killings
          15                The Act is not an outright ban on the semiautomatic rifles that are the focus of
          16       Plaintiffs’ case, or on the shotguns and pistols they include in their complaint. Rather,
          17       the AWCA regulates certain available add-on features that have been repeatedly used
          18       to perpetrate mass shootings, drive-by shootings, and gang violence, among other
          19       criminal activities, in California. See Kasler v. Lockyer, 23 Cal. 4th 472, 482–85
          20       (2000); see also, infra, Section II.A.2.
          21                In particular, the AWCA targets semiautomatic rifles that have been enhanced—
          22       through the addition of detachable magazines, folding stocks, flash suppressors, pistol
          23       grips, or other features. Cal. Penal Code § 30515(a). In so doing, the AWCA targets a
          24       subset of semiautomatic rifles whose capacity and tendency to inflict mass casualties
          25
                   2
                       As the State’s brief explains, the fact that Plaintiffs have moved to enjoin a 1989 law
          26            and dramatically disrupt the status quo should subject them to the higher standard
                        applicable to motions for mandatory preliminary injunctions. (Defs. Opp. Br. at 8.)
          27            Since Plaintiffs have failed to even meet the lower standard generally applicable to
                        preliminary injunction motions, Plaintiffs certainly fail to demonstrate that “the law
          28            and facts clearly favor their position.” (Id. (citation omitted).)
                   GIFFORDS LAW CENTER AMICUS CURIAE BRIEF
Gibson, Dunn &
                   CASE NO. 3:19-cv-1537-BEN-JLB 3
Crutcher LLP
          Case 3:19-cv-01537-BEN-JLB Document 35-2 Filed 01/24/20 PageID.4453 Page 13 of 34


               1   outweigh their usefulness for lawful purposes. The AWCA also appropriately targets
               2   semiautomatic pistols enhanced with these same features, as well as military-grade,
               3   high-capacity shotguns—weapons Plaintiffs wholly fail to demonstrate are widely
               4   possessed or used for lawful defensive or sporting purposes.
               5         1.     The Regulated Assault Rifles Are Uniquely Dangerous
               6         The AWCA regulates assault rifles by prohibiting semiautomatic versions of
               7   weapons developed for the American armed forces (such as the AR-15, which was
               8   developed by the U.S. military and “retain[s] the military features and capabilities of
               9   the fully automatic M16 and AK-47”) as well as other rifles that have the same
          10       features as those combat-style models (i.e., the Regulated Assault Rifles). Kolbe v.
          11       Hogan, 849 F. 3d 114, 124–25 (4th Cir. 2017) (en banc) (describing relationship
          12       between AR-15, M16, and AK-47 and referring to folding and telescoping stocks,
          13       pistol grips, flash suppressors, grenade launchers, and the ability to accept large-
          14       capacity magazines as “military features”).
          15             Such combat-style features distinguish military rifles and their semi-automatic
          16       counterparts from standard sporting rifles, and are not “merely cosmetic”—they “serve
          17       specific, combat-functional ends.” H. Rep. No. 103-489, at 18. The Regulated Assault
          18       Rifles include features that enhance ammunition capacity, concealability, stability, and
          19       control, making it easier for shooters to fire accurately without sacrificing rate of fire.
          20       The “net effect of these military combat features is a capability for lethality—more
          21       wounds, more serious, in more victims—far beyond that of other firearms in general,
          22       including other semiautomatic guns.” Id. In fact, semi-automatic firing of military-
          23       style weapons like the Regulated Assault Rifles is in many ways more effective than
          24       automatic firing of the same weapons because they allow for more accuracy without
          25       substantially sacrificing rate of fire. Department of the Army, supra, at 7–12 (stating
          26       that “rapid semiautomatic fire” is “[t]he most accurate technique of placing a large
          27       volume of fire on poorly defined targets or target areas such as short exposure,
          28       multiple, or moving targets”).
                   GIFFORDS LAW CENTER AMICUS CURIAE BRIEF
Gibson, Dunn &
                   CASE NO. 3:19-cv-1537-BEN-JLB 4
Crutcher LLP
          Case 3:19-cv-01537-BEN-JLB Document 35-2 Filed 01/24/20 PageID.4454 Page 14 of 34


               1           Plaintiffs nevertheless argue that “so-called ‘assault weapons’ are merely typical
               2   semi-automatic firearms” (First Am. Compl. ¶ 30) and claim that “semi-automatic
               3   firearms” are “the category of firearms at issue in this case” (id. ¶ 45). That claim is
               4   false. The Regulated Assault Rifles are a subset of semi-automatic firearms, and they
               5   include those that are capable of firing greater-velocity rounds and enhanced with
               6   detachable magazines that enable higher round capacity, and have other features that
               7   allow more “casual” handling by inexperienced shooters. Owing to technological
               8   innovations deliberately geared toward increasing body counts at the expense of
               9   personal safety, today’s military-style semiautomatic rifles are deadlier than ever.
          10               One such innovation is the detachable magazine, which allows shooters to
          11       deplete the ammunition in one magazine and quickly swap it for another, decreasing
          12       the time a shooter must stop firing to reload and, thus, the time victims have to escape
          13       during pauses in firing. The lack of a fixed magazine also allows rifles to
          14       accommodate large-capacity magazines, which reduce the frequency with which a
          15       shooter must pause to reload, eliminating opportunities for potential victims to escape
          16       and for bystanders or law enforcement to intervene.3 The importance of pauses in a
          17       gunman’s shooting is underscored by the atrocity at Marjory Stoneman Douglas High
          18       School in Parkland, Florida. The shooter there was later confirmed to have used a
          19       weapon equipped with 30- to 40-round magazines. See Marjory Stoneman Douglas
          20       High School Public Safety Commission Report, Fl. Dep’t of Law Enforcement, at 31,
          21       257 (Jan. 2, 2019) (“MSD Commission Report”), available at
          22       http://www.fdle.state.fl.us/MSDHS/CommissionReport.pdf.4 At one point during the
          23       massacre, eight students were able to flee during a 13-second pause while the shooter
          24       retrieved and inserted a new magazine. MSD Commission Report at 31. If he had an
          25
                   3
                       These dangers also explain why California prohibits semiautomatic rifles that have a
          26            large-capacity magazine as a fixed magazine. See Defs. Opp. Br. at 23-24.
          27       4
                       Cf. Duncan v. Becerra, 366 F. Supp. 3d 1131, 1177 & n.64 (S.D. Cal. 2019) (citing
                        an erroneous National Review article that cited sources who claimed, mistakenly,
          28            that the Parkland shooter only used 10-round magazines).
                   GIFFORDS LAW CENTER AMICUS CURIAE BRIEF
Gibson, Dunn &
                   CASE NO. 3:19-cv-1537-BEN-JLB 5
Crutcher LLP
          Case 3:19-cv-01537-BEN-JLB Document 35-2 Filed 01/24/20 PageID.4455 Page 15 of 34


               1   even larger magazine (say, with 100 rounds), those students may not have had that
               2   opportunity. If he had used a smaller detachable or fixed magazine, more students
               3   might have had opportunities to escape.
               4         Indeed, a recent study (released after this Court’s decision in Duncan v.
               5   Becerra) confirms that large capacity magazines (“LCMs”) “increase the number of
               6   rounds that can be fired at potential victims before having to pause to reload or switch
               7   weapons” and thus increase the likelihood that victims will be struck by multiple
               8   rounds and suffer more grievous injuries. Louis Klarevas et al., The Effect of Large-
               9   Capacity Magazine Bans on High-Fatality Mass Shootings, 1990–2017, 109 Am. J.
          10       Public Health 1754, 1754 (Nov. 6, 2019). This peer-reviewed analysis reached the
          11       following conclusions about LCMs’ role in high-fatality mass shootings and the
          12       effectiveness of restricting them:
          13                 • More people are killed when LCMs are used in such shootings, and the
          14                      difference is “substantial and statistically significant”;
          15                 • States with LCM bans experience a lower rate of high-fatality mass
          16                      shootings involving LCMs, and at a lower fatality count; and
          17                 • States with LCM bans experience fewer high-fatality mass shootings
          18                      overall and at a lower fatality rate.
          19       Id. at 1760.
          20             In addition, another danger posed by weapons like the Regulated Assault Rifles
          21       is that the velocity of bullets fired by weapons like the Regulated Assault Rifles is
          22       three times those fired by a 9-millimeter handgun—making the force with which they
          23       hit three times greater. See Heather Sher, What I Saw Treating the Victims from
          24       Parkland Should Change the Debate on Guns, The Atlantic Weekly (Feb. 22, 2018),
          25       available at https://www.theatlantic.com/politics/archive/2018/02/what-i-saw-treating-
          26       the-victims-from-parkland-should-change-the-debate-on-guns/553937/. Dr. Garen
          27       Wintemute of the University of California, Davis Medical School testified before
          28       California’s Committee of the Whole that “[w]hen a high velocity bullet enters the
                   GIFFORDS LAW CENTER AMICUS CURIAE BRIEF
Gibson, Dunn &
                   CASE NO. 3:19-cv-1537-BEN-JLB 6
Crutcher LLP
          Case 3:19-cv-01537-BEN-JLB Document 35-2 Filed 01/24/20 PageID.4456 Page 16 of 34


               1   body, . . . it starts to ‘tumble’ as it moves through the tissue[,] . . . greatly increasing
               2   the amount of tissue which is damaged by direct contact with the bullet.” Kasler, 23
               3   Cal. 4th at 484. “Moreover, as this high-velocity missile travels through the tissue, it
               4   sends out pressure waves.” Id. Dr. Wintemute explained: “We’ve all seen pictures of
               5   airplanes breaking the sound barrier, and waves moving away from the plane. The
               6   same thing happens as these bullets travel through tissue; these pressure waves . .
               7   . create what is called a ‘temporary cavity’ behind the path of the bullet, which may be
               8   10 to 15 times—or even greater—the diameter of the bullet itself.” Id. “As a
               9   result . . . these high-velocity missiles can damage or destroy organs, break bones—
          10       including the femur, possibly the strongest bone in the body—without ever touching
          11       them.” Id. Exit wounds can be as much as a foot wide. Sher, supra; Gina Kolata &
          12       C.J. Chivers, Wounds from Military-Style Rifles? ‘A Ghastly Thing to See’, N.Y.
          13       Times (Mar. 4, 2018), available at
          14       https://www.nytimes.com/2018/03/04/health/parkland-shooting-victims-ar15.html.
          15              Ultimately, a “low velocity bullet is like clipping the corner of your car” while a
          16       high velocity bullet is like “getting slammed by an 18-wheeler . . . . The high velocity
          17       bullet totals you.” Alex Daugherty, Mangled Tissue and Softball-Sized Exit Wounds:
          18       Why AR-15 Injuries Are So Devastating, Miami Herald (Feb. 24, 2018), available at
          19       https://www.miamiherald.com/news/local/community/broward/article201949054.html.
          20       While injuries from low-velocity bullets are generally survivable, injuries from the
          21       high-velocity bullets fired by the Regulated Assault Rifles—“the same sort of horrific
          22       injuries seen on battlefields”—are often not. Kolata and Chivers, supra. Were that not
          23       enough, the destructive power of semiautomatic rifle fire—capable of breaking the
          24       femur without touching it—increases the likelihood that bullets will speed through
          25       walls and obstacles, which can increase casualties in a mass shooting and the risk of
          26       striking bystanders to a criminal confrontation.
          27              Finally, the additional features targeted by the AWCA in the Regulated Assault
          28       Rifles (such as folding stocks, pistol grips, and flash suppressors) enhance
                   GIFFORDS LAW CENTER AMICUS CURIAE BRIEF
Gibson, Dunn &
                   CASE NO. 3:19-cv-1537-BEN-JLB 7
Crutcher LLP
          Case 3:19-cv-01537-BEN-JLB Document 35-2 Filed 01/24/20 PageID.4457 Page 17 of 34


               1   concealability, stability, and control, making the weapons easier for mass shooters to
               2   operate without sacrificing the speed of fire. See Allen Rostron, Style, Substance, and
               3   the Right to Keep and Bear Assault Weapons, 40 Campbell L. Rev. 301, 327 (2018).
               4   The best evidence that mass shooters value these features is that, as described infra,
               5   section II.A.2, they select them, over and over again.5
               6           2.    The Regulated Assault Rifles Are Disproportionately Used by
               7                 Criminals and in Mass Shootings
               8           As might be expected, these dangerous copies of military firearms are most
               9   popular with criminals, especially mass shooters. Rostron, supra, at 322–23; Elzerie
          10       de Jager et al., Lethality of Civilian Active Shooter Incidents With and Without
          11       Semiautomatic Rifles in the United States, 320 J. of Am. Med. Ass’n 1034, 1034 (Sept.
          12       11, 2018). As of 1993, only one percent of total firearms in the United States were
          13       assault weapons, yet they comprised over eight percent of guns traced by law
          14       enforcement. Rostron, supra, at 322. Researchers have also found that firearm
          15       purchasers with criminal histories were more likely to buy assault weapons, and that
          16       probability was even higher if purchasers had more serious criminal histories.
          17       Christopher S. Koper, An Updated Assessment of the Federal Assault Weapons Ban:
          18       Impacts on Gun Markets and Gun Violence, 1994-2003, Jerry Lee Ctr. Of Criminology
          19       (June 2004) at 17–18 (citing Wintemute et al., Criminal Activity and Assault-Type
          20       Handguns: A Study of Young Adults, Ann. Emerg. Med. (July 1998)).
          21               Most notably, these weapons have been used in many of the deadliest shootings
          22       in United States history: in El Paso, Parkland, Sutherland Springs, Las Vegas, Orlando,
          23
          24        5
                        Perpetrators of four of the five deadliest shootings in modern American history
                        used assault-style weapons incorporating or modified with one or more of these
          25            features. The Las Vegas shooter used AR-15 style rifles with a forward grip; the
                        Orlando shooter used a Sig Sauer “concealable” assault weapon with a pistol grip
          26            and collapsible stock; the Sandy Hook shooter used a Bushmaster Model XM15-
                        E2S semiautomatic rifle with a pistol grip; and the Sutherland Springs shooter used
          27            a Ruger AR-556 rifle, which has a pistol grip and flash suppressor. See High-
                        Capacity Ammunition Magazines, Violence Policy Center (Feb. 15, 2019),
          28            available at http://www.vpc.org/fact_sht/VPCshootinglist.pdf.
                   GIFFORDS LAW CENTER AMICUS CURIAE BRIEF
Gibson, Dunn &
                   CASE NO. 3:19-cv-1537-BEN-JLB 8
Crutcher LLP
          Case 3:19-cv-01537-BEN-JLB Document 35-2 Filed 01/24/20 PageID.4458 Page 18 of 34


               1   San Bernardino, Sandy Hook, and Aurora. Id. at 330; de Jager et al., supra, at 1034.
               2   A recent study published in the Journal of the American Medical Association found
               3   that 24.6% of active shooter incidents involved a semi-automatic rifle. About 80% of
               4   all rifles used by active shooters were semi-automatic, which is a far greater share than
               5   the percentage of total rifles in circulation that are semi-automatic. De Jager et al.,
               6   supra, at 1034 (providing data). Shootings involving a semi-automatic rifle resulted in
               7   82% more people wounded and 71% more killed. Id. The deadlier the shooting, the
               8   higher the likelihood that the shooter used a semiautomatic rifle. Id.
               9         Criminals (including mass shooters) choose these weapons because they are
          10       effective (in terms of the number and likelihood of casualties) and because the
          11       weapons’ military style makes them particularly intimidating to intended victims.
          12       Rostron, supra, at 329–30. That advantage is not merely “cosmetic.” It has a real and
          13       damaging effect. Intimidation not only allows shooters to carry out their attacks with
          14       less chance of resistance, it means victims die in fear and survivors are left
          15       traumatized. Fear has physical and psychological consequences: post-traumatic stress
          16       disorders linked to mass shootings last longer and are more debilitating for those
          17       survivors who were in closer proximity to the shooter and feared for their lives. See
          18       Amy Novotney, What Happens to the Survivors, 49 Monitor on Psychol. 36 (Sep.
          19       2018), available at https://www.apa.org/monitor/2018/09/survivors.
          20             Experts also suggest that the military style fuels a potential shooter’s violent
          21       fantasies and may “embolden [him] to undertake a mass shooting spree he otherwise
          22       might not have attempted.” Rostron, supra, at 329. Weapons like the Regulated
          23       Assault Rifles appeal to perpetrators of mass shootings because they are uniquely
          24       deadly—and they are uniquely deadly, in part, because they appeal to perpetrators of
          25       mass shootings.
          26             3.     The Regulated Assault Rifles Are Not Suited for Sporting or Self-
          27                    Defense
          28
                   GIFFORDS LAW CENTER AMICUS CURIAE BRIEF
Gibson, Dunn &
                   CASE NO. 3:19-cv-1537-BEN-JLB 9
Crutcher LLP
          Case 3:19-cv-01537-BEN-JLB Document 35-2 Filed 01/24/20 PageID.4459 Page 19 of 34


               1         As discussed, weapons like the Regulated Assault Rifles are more effective at
               2   inflicting “more wounds, more serious, in more victims.” H. Rep. No. 103-489, at 18.
               3   For hunting and self-defense, however, they are no more effective and are in some
               4   ways less useful. For example, the last state to legalize semiautomatic rifles like the
               5   AR-15 for big game hunting did so despite feedback that hunters did not need or want
               6   them. Maddie Crocenzi, Pa. Was the Last State to Allow Hunting With an AR-15, and
               7   Hunters are Split, York Daily Record (Feb. 6, 2018), available at
               8   https://www.ydr.com/story/news/2018/02/06/ar-15-s-legal-hunting-pa-but-some-
               9   hunters-dont-want-them/1036386001/. And a high-velocity bullet that explodes bones
          10       and organs is no better for stopping a home intruder than a traditional firearm well-
          11       suited for this purpose. See Peter M. Rhee et al., Gunshot Wounds: A Review of
          12       Ballistics, Bullets, Weapons, and Myths, 80 J. Trauma Acute Care Surg. 853, 865
          13       (2016) (observing that law enforcement use shotguns for short-range combat and self-
          14       defense because it is “easier to aim and hit a target,” and the traditional shotgun, not an
          15       assault weapon, is arguably “the optimal weapon for home defense” for less
          16       experienced shooters too).
          17             Furthermore, though these weapons are not more useful in these contexts, they
          18       certainly are more dangerous. Users are likely to fire more rounds (even when not
          19       needed), bystanders are more likely to be hit, and bystanders who are hit are more
          20       likely to be killed. See supra Section II.A.1.
          21             4.     The Regulated Assault Pistols and Shotguns Also Have Uniquely
          22                    Destructive Features, and Are Not Suited for Lawful Use
          23             The AWCA covers semiautomatic pistols enhanced with the same features that
          24       make the Regulated Assault Rifles the weapon of choice in gun massacres and criminal
          25       shootings—only packaged in a fully concealable pistol. Because these pistols are
          26       designed not to be fired from the shoulder, they evade the NFA’s definition of short-
          27       barreled rifles. But their short length paired with the number of rounds they fire mean
          28       they present a similar, if not identical, threat to public safety, as evidenced during the
                   GIFFORDS LAW CENTER AMICUS CURIAE BRIEF
Gibson, Dunn &
                   CASE NO. 3:19-cv-1537-BEN-JLB 10
Crutcher LLP
          Case 3:19-cv-01537-BEN-JLB Document 35-2 Filed 01/24/20 PageID.4460 Page 20 of 34


               1   2019 mass shooting in Dayton, Ohio, in which the perpetrator used an AR-style pistol
               2   to kill nine people and wound over a dozen in just 30 seconds. Bill Chappell, The
               3   Pistol That Looks Like A Rifle: The Dayton Shooter's Gun, NPR, Aug. 8, 2019,
               4   available at https://www.npr.org/2019/08/08/748665339/the-pistol-that-looks-like-a-
               5   rifle-the-dayton-shooters-gun.6 Conversely, such pistols have no demonstrated value
               6   for responsible self-defense; weapons reviewers have noted that instructors generally
               7   do not even offer self-defense courses with AR-style pistols. See B. Gil Horman, AR-
               8   15 Pistols for Home Defense?, American Rifleman, Nov. 28, 2016, available at
               9   https://www.americanrifleman.org/articles/2016/11/28/ar-15-pistols-for-home-
          10       defense/.
          11                The AWCA’s prohibition on high-capacity shotguns similarly targets weapons
          12       that are unreasonably dangerous and not suited for lawful purposes. The Regulated
          13       Shotguns include those modeled after the Street Sweeper, discussed supra: a combat-
          14       grade weapon used by militaries and international law enforcement for riot control.
          15       The gun industry claims that the weapons’ design modifications means they are not
          16       “destructive devices” under the NFA, but the Bureau of Alcohol, Tobacco & Firearms
          17       still bars their import on grounds that they serve no sporting purpose. See, e.g., Max
          18       Slowik, UTS-15 Production Starting in US, Guns.com, May 2, 2012, available at
          19       https://www.guns.com/news/2012/05/02/utas-makina-producing-uts-15-shotguns-in-
          20       us-des-plaines-il. These high-capacity shotguns share the Street Sweeper’s firepower
          21       and ability to hold a dozen rounds or more. The weapons’ history and design, and the
          22
          23
          24
                   6
                       Unsurprisingly, these pistols have been used to carry out other devastating attacks as
          25            well. Last year, a Milwaukee man suspected of illegal gun and drug dealing used
                        an AK-47 semiautomatic pistol to murder a police officer, puncturing the officer’s
          26            aorta and both lungs with a single shot. Rick Romell, Jordan Fricke Fired AK-47
                        Pistol Through Door at Officer Matthew Rittner, Criminal Complaint Says,
          27            Milwaukee J. Sentinel, Feb. 10, 2019, available at
                        https://www.jsonline.com/story/news/2019/02/10/suspected-killer-milwaukee-
          28            police-officer-charged-1st-degree-murder/2822223002/.
                   GIFFORDS LAW CENTER AMICUS CURIAE BRIEF
Gibson, Dunn &
                   CASE NO. 3:19-cv-1537-BEN-JLB 11
Crutcher LLP
          Case 3:19-cv-01537-BEN-JLB Document 35-2 Filed 01/24/20 PageID.4461 Page 21 of 34


               1   way they are marketed, underscores that they are designed for killing enemies on the
               2   battlefield or violently suppressing mobs, not self-defense.7
               3   B.      The AWCA Is a Reasonable and Tailored Response to a Compelling State
               4           Interest in Public Safety
               5           The AWCA’s constitutionality turns on “whether the challenged law burdens
               6   conduct protected by the Second Amendment,” Fyock v. Sunnyvale, 779 F.3d 991, 996
               7   (9th Cir. 2015) (internal quotation marks and citation omitted), and if so, “what level
               8   of scrutiny should be applied” and whether it survives such scrutiny. Id.
               9           The AWCA does not burden conduct protected by the Second Amendment.
          10       “The Second Amendment right is ‘not a right to keep and carry any weapon
          11       whatsoever in any manner whatsoever and for whatever purpose.” Id. at 996 (quoting
          12       District of Columbia v. Heller, 554 U.S. 570, 626 (2008)). “Thus, longstanding
          13       prohibitions on the possession of ‘dangerous and unusual weapons’ have uniformly
          14       been recognized as falling outside the scope of the Second Amendment.” Id. at 997
          15       (quoting Heller, 554 U.S. at 625). The semiautomatic military-style rifles, pistols, and
          16       high-capacity shotguns regulated by the AWCA have little (if any) connection to the
          17       arms protected by the Second Amendment. They are far more similar to those
          18       weapons “specifically designed for military use and . . . employed in a military
          19       capacity”—the arms that the Supreme Court held in Heller are not the “arms”
          20       protected by the Second Amendment’s “right to bear arms.” 554 U.S. at 581; see also
          21       Kolbe, 849 F.3d at 135–37.
          22               Even if the Court finds that the AWCA governs weapons within the scope of the
          23       Second Amendment, it should evaluate the law under intermediate scrutiny. The
          24       appropriate level of scrutiny is determined by “how closely the law comes to the core
          25
                   7
                       See, e.g., USA Gun Shop, 23 High Capacity Tactical Shotguns for Sale in 2019
          26            (accessed Jan. 14, 2019), https://www.usa-gun-shop.com/7-badass-tactical-
                        shotguns-for-home-defense-mag-capacity/ (touting weapons described as “total
          27            combat shotgun[s],” a shotgun that “could be a 50-round weapon of mass
                        destruction,” and a “civilian combat shotgun” with a “short barrel [that] turns
          28            serious buckshot into pure evil at close quarters”).
                   GIFFORDS LAW CENTER AMICUS CURIAE BRIEF
Gibson, Dunn &
                   CASE NO. 3:19-cv-1537-BEN-JLB 12
Crutcher LLP
          Case 3:19-cv-01537-BEN-JLB Document 35-2 Filed 01/24/20 PageID.4462 Page 22 of 34


               1   of the Second Amendment right” and “how severely, if at all, the law burdens that
               2   right.” Fyock, 779 F.3d at 998–99. The AWCA does not reach the core Second
               3   Amendment right — “the right of law-abiding, responsible citizens to use arms in
               4   defense of hearth and home,” Heller, 554 U.S. at 634-35 — because it in no way
               5   prevents “law-abiding, responsible citizens” from generally keeping firearms in their
               6   home for self-defense. The AWCA also has no substantial effect on “the ability of
               7   law-abiding citizens to possess the ‘quintessential self-defense weapon’—the
               8   handgun.” Fyock, 779 F.3d at 999. Although the AWCA restricts a limited class of
               9   pistols, “the plaintiffs admit that they are able to buy an operable handgun suitable for
          10       self-defense—just not the exact gun they want.” Pena v. Lindley, 898 F.3d 969, 978
          11       (9th Cir. 2018) (noting that “[p]urchasers have adduced little evidence that the
          12       handguns unavailable for purchase in California are materially more effective for self-
          13       defense than handguns currently for sale in the state”).
          14              To be sure, the Regulated Assault Rifles and the Regulated Assault Shotguns
          15       and Pistols could be used for home or self-defense. But the mere possibility that a
          16       weapon could be used for this purpose does not immunize it from all state regulation.
          17       Under that rationale, “any type of firearm possessed in the home would be protected
          18       merely because it could be used for self-defense.” United States v. Marzzarella, 614
          19       F.3d 85, 94 (3d Cir. 2010). Nor does a weapon’s potential usefulness in a militia or
          20       military insulate it from regulation (cf. First Am. Compl. ¶ 42); otherwise, the Second
          21       Amendment would permit unrestricted civilian possession of weapons like machine
          22       guns and missiles. Heller confirmed that governments may bar citizens from
          23       possessing machine guns and other “sophisticated arms” for use “against modern-day
          24       bombers and tanks,” even if a modern-day militia might require them. 554 U.S. at
          25       627.
          26              Even if the AWCA implicated the core Second Amendment right, however, the
          27       burden it imposes is minimal. The law “bans only certain military-style weapons and
          28       detachable magazines, leaving citizens free to protect themselves with a plethora of
                   GIFFORDS LAW CENTER AMICUS CURIAE BRIEF
Gibson, Dunn &
                   CASE NO. 3:19-cv-1537-BEN-JLB 13
Crutcher LLP
          Case 3:19-cv-01537-BEN-JLB Document 35-2 Filed 01/24/20 PageID.4463 Page 23 of 34


               1   other firearms and ammunition.” Kolbe v. Hogan, 849 F.3d 114, 138 (4th Cir. 2017)
               2   (en banc). Nor does the AWCA categorically “ban ‘an entire class of arms.’” New
               3   York State Rifle & Pistol Ass’n, Inc. v. Cuomo, 804 F.3d 242, 260 (2d Cir. 2015). This
               4   limited scope “makes the restrictions substantially less burdensome,” since “numerous
               5   alternatives remain for law-abiding citizens to acquire a firearm for self-defense.” Id.
               6   Rather, California has “ban[ned] only a limited subset of semiautomatic firearms,
               7   which contain one or more enumerated military-style features.” Id. Californians
               8   remain free to protect themselves with a wide range of other firearms and ammunition,
               9   including traditional shotguns, semiautomatic weapons with fixed magazines, and
          10       semiautomatic weapons with detachable magazines that lack parts deemed more
          11       dangerous by the California legislature.
          12             Other courts have overwhelmingly agreed that targeted legislation regulating
          13       semiautomatic assault weapons is subject to, at most, intermediate scrutiny. See, e.g.,
          14       Kolbe, 849 F.3d at 138–39; New York State Rifle, 804 F.3d at 258–61; Heller v.
          15       District of Columbia, 670 F.3d 1244, 1256–58 (D.C. Cir. 2011). Because the AWCA
          16       does not closely affect “the core of the Second Amendment right,” and does not
          17       “severely . . . burden[] that right,” Fyock, 779 F.3d at 998, the strictest standard that
          18       should be applied to the AWCA is intermediate scrutiny.
          19             1.     The AWCA Furthers the Substantial Governmental Interest in
          20                    Reducing Gun Violence
          21             California had ample reason to conclude that the AWCA’s prohibition of private
          22       possession of military-style weapons serves the State’s compelling interest in reducing
          23       the frequency and lethality of gun violence. Overwhelming evidence supports this
          24       conclusion. Therefore the AWCA readily withstands intermediate scrutiny.
          25             The intermediate scrutiny test is “not a strict one,” Silvester v. Harris, 843 F.3d
          26       816, 827 (9th Cir. 2016), and requires “(1) the government’s stated objective to be
          27       significant, substantial, or important; and (2) a reasonable fit between the challenged
          28       regulation and the asserted objective.” Fyock, 779 F.3d at 1000. Intermediate scrutiny
                   GIFFORDS LAW CENTER AMICUS CURIAE BRIEF
Gibson, Dunn &
                   CASE NO. 3:19-cv-1537-BEN-JLB 14
Crutcher LLP
          Case 3:19-cv-01537-BEN-JLB Document 35-2 Filed 01/24/20 PageID.4464 Page 24 of 34


               1   “does not require the least restrictive means of furthering a given end”; only that the
               2   challenged law “promote[] a substantial government interest that would be achieved
               3   less effectively absent the regulation.” Id. The State may use “any evidence
               4   reasonably believed to be relevant to substantiate its important interests,” id., and
               5   “reasonable inference[s]” from such evidence should be credited, Mahoney v. Sessions,
               6   871 F.3d 873, 883 (9th Cir. 2017).
               7          California’s stated objective is significant, substantial, and important. The
               8   California legislature sought to address “[t]he shooting incident in Stockton, the drive-
               9   by shootings that have been going on in Southern California at an alarming rate, the
          10       number of police officers who have been the victims of semi-automatic weapons, [] the
          11       ‘stats’ that now show the alarming group of arrests that are taking place, and [the fact
          12       that] when the items are confiscated, on many, many occasions those items have turned
          13       out to be semi-automatic weapons.” Kasler, 23 Cal. 4th at 482 (quoting Speaker of the
          14       Assembly Willie L. Brown, Jr. on the purpose of the “extraordinary” session of the
          15       California State Assembly . . . as a Committee of the Whole”).
          16              To address assault weapons’ enormous public safety threat, the California
          17       legislature enacted the AWCA. See Cal. Penal Code § 30505 (“The Legislature hereby
          18       finds and declares that the proliferation and use of assault weapons poses a threat to the
          19       health, safety, and security of all citizens of this state . . . .”). California’s purpose in
          20       banning possession of these weapons—promoting public safety and reducing gun
          21       violence—is a substantial interest. See, e.g., Fyock, 779 F.3d at 1000 (explaining that
          22       the State’s interest in “promoting public safety,” “reducing violence crime,” and
          23       “reducing the harm and lethality of gun injuries” are “substantial and important
          24       government interests”); Jackson v. City & Cty. of San Francisco, 746 F.3d 953, 969
          25       (9th Cir. 2014) (“It is self-evident that [the State’s] interest in reducing the fatality of
          26       shootings is substantial.”).
          27              And there is a reasonable fit between the AWCA and these important State
          28       interests. The AWCA bans semiautomatic rifles and pistols with military features and
                   GIFFORDS LAW CENTER AMICUS CURIAE BRIEF
Gibson, Dunn &
                   CASE NO. 3:19-cv-1537-BEN-JLB 15
Crutcher LLP
          Case 3:19-cv-01537-BEN-JLB Document 35-2 Filed 01/24/20 PageID.4465 Page 25 of 34


               1   an uncommon class of shotguns with military-grade firepower. As demonstrated supra
               2   in Section A, these are all particularly dangerous military-style devices designed to
               3   inflict mass casualties. They pose real and immediate threats to public safety. Absent
               4   the AWCA, California’s interests in public safety and reducing gun violence plainly
               5   “would be achieved less effectively.” Fyock, 779 F.3d at 1000.
               6         Case law and empirical evidence confirm the reasonable fit between the AWCA
               7   and California’s substantial interests. Courts have upheld similar assault weapons
               8   statutes under intermediate scrutiny, recognizing that the Second Amendment allows
               9   reasonable restrictions on semiautomatic weapons with military-style features. As
          10       these courts have concluded, there is a reasonable fit between assault weapons bans
          11       and the government interest in reducing gun violence: assault weapons make mass
          12       shootings and criminal violence more lethal.
          13             For example, in New York State Rifle, the Second Circuit upheld New York’s
          14       and Connecticut’s assault weapons bans because they prohibited semiautomatic rifles
          15       with “enumerated military-style features” and had “a capability for lethality—more
          16       wounds, more serious, in more victims—far beyond that of other firearms in general.”
          17       804 F.3d at 262. The Second Circuit accordingly upheld the challenged weapons bans
          18       under intermediate scrutiny because they were “substantially” related to the States’
          19       interests in mitigating the risk and lethality of mass shootings. Id. at 262–63.
          20       Similarly, in Kolbe, the Fourth Circuit upheld Maryland’s assault weapons ban, which
          21       prohibited semiautomatic weapons that included “features designed to achieve their
          22       principal purpose—‘killing or disabling the enemy’ on the battlefield.” 849 F.3d at
          23       124–25, 139–40. In light of the unique lethality of the banned assault weapons, the
          24       Fourth Circuit concluded that there was “a reasonable, if not perfect, fit between the
          25       [ban] and Maryland’s interest in protecting public safety.” Id. at 140–41.
          26             In sum, California’s Legislature made the reasonable choice to prohibit access to
          27       an extremely dangerous subset of weapons that facilitate mass killings. The record
          28       available to the legislature and the evidence catalogued in this brief demonstrates that
                   GIFFORDS LAW CENTER AMICUS CURIAE BRIEF
Gibson, Dunn &
                   CASE NO. 3:19-cv-1537-BEN-JLB 16
Crutcher LLP
          Case 3:19-cv-01537-BEN-JLB Document 35-2 Filed 01/24/20 PageID.4466 Page 26 of 34


               1   California’s stated interest of addressing gun violence would be achieved less
               2   effectively—far less effectively—absent the AWCA, which is sufficient to uphold the
               3   law under intermediate scrutiny.
               4         2.     The AWCA Is Also Narrowly Tailored to Achieve a Compelling
               5                Government Interest
               6         The AWCA need only satisfy strict scrutiny if the law severely burdens the core
               7   Second Amendment right to self-defense in the home. As discussed, the AWCA does
               8   not. See, e.g., United States v. Torres, 911 F.3d 1253, 1253 (9th Cir. 2019); Kolbe,
               9   849 F.3d at 138. Yet the AWCA would survive even strict scrutiny.
          10             Strict scrutiny in the Second Amendment context requires that a statute be
          11       “narrowly tailored to achieve a compelling governmental interest.” Kolbe, 849 F.3d at
          12       133 (quoting Abrams v. Johnson, 521 U.S. 74, 82 (1997)). The AWCA meets even
          13       this higher bar because its restrictions are narrowly tailored in furtherance of
          14       California’s compelling interests in reducing gun violence, including the frequency and
          15       severity of mass shootings. See United States v. Salerno, 481 U.S. 739, 750 (1987)
          16       (noting that “the Government’s general interest in preventing crime” is compelling);
          17       see also 2015 California Senate Bill No. 880, California 2015-2016 Regular Session.
          18             California’s compelling interest in regulating assault weapons is clear. Gun
          19       violence exacts an enormous toll on Californians. “In recent years, California has
          20       experienced an average of 1,327 gun-related homicides, 1,553 gun-related suicides,
          21       4,284 nonfatal interpersonal shootings, and 1860 accidental shootings per year.”
          22       Giffords Law Center, The Economic Cost of Gun Violence in California,
          23       https://lawcenter.giffords.org/wp-content/uploads/2018/03/Economic-Cost-of-Gun-
          24       Violence-in-California.pdf. Assault weapons have had a particularly devastating role
          25       in California. A month before the California legislature considered the AWCA, a man
          26       used a semiautomatic AK-47 to rake an elementary schoolyard in Stockton, California
          27       where 300 kindergartners to third graders were enjoying recess. Five children, ages 6
          28       to 9, died; one teacher and 29 children were wounded. Kasler, 23 Cal. 4th at 483.
                   GIFFORDS LAW CENTER AMICUS CURIAE BRIEF
Gibson, Dunn &
                   CASE NO. 3:19-cv-1537-BEN-JLB 17
Crutcher LLP
          Case 3:19-cv-01537-BEN-JLB Document 35-2 Filed 01/24/20 PageID.4467 Page 27 of 34


               1         This was not the only recent incident. After telling his wife he was “going to
               2   hunt humans,” a man opened fire in a McDonalds with a 9-millimeter UZI submachine
               3   gun, among other weapons. Id. With his Uzi “[h]e fired nearly hundreds of rounds.
               4   The gunfire was so heavy that police at first assumed that more than one gunman was
               5   inside.” Id. Twenty-one people died and 15 people were injured.
               6         Then-California Attorney General John Van de Kamp testified before the
               7   Committee of the Whole that semi-automatic military assault rifles were “the weapons
               8   of choice” for gang members, and “it had ‘become fashionable among hard-core
               9   members of the Crips gang to spray a stream of bullets in hopes of taking down one
          10       rival gang member.’” Id. at 484. He said, “the young killers even have a phrase for
          11       [the collateral damage that may result]. They say, ‘I spray the babies to the eighties.’”
          12       Id. Lieutenant Bruce Hagerty, a Los Angeles police officer, described a Good Friday
          13       gang shooting that killed children, teens, and the elderly as a “war scene.” Id. at 485.
          14             In addition to the sheer carnage, gun violence has devastating financial costs.
          15       “The 9,980 shootings that occur each year in California are a serious drain on the
          16       state’s economy.” Id. Gun violence costs California over $6.5 billion per year, due to
          17       losses from healthcare, law enforcement, criminal justice, and lost income. Id.
          18             The AWCA is the least restrictive means of furthering California’s interest in
          19       mitigating the humanitarian and economic costs of mass shootings. For example, the
          20       California legislature banned only those weapons that it found did not have a
          21       legitimate sporting use. See, e.g., 2015 California Senate Bill No. 880, California
          22       2015-2016 Regular Session (“[B]ullet button-equipped semi-automatic weapons have
          23       no legitimate use for sport hunters or competitive shooters.”). The law prohibits a
          24       fraction of available firearms: high-capacity shotguns and those semiautomatic rifles
          25       and pistols with military-style features, including detachable magazines. These
          26       weapons facilitate rapid devastation of human life, which the California legislature
          27       found uniquely dangerous.
          28
                   GIFFORDS LAW CENTER AMICUS CURIAE BRIEF
Gibson, Dunn &
                   CASE NO. 3:19-cv-1537-BEN-JLB 18
Crutcher LLP
          Case 3:19-cv-01537-BEN-JLB Document 35-2 Filed 01/24/20 PageID.4468 Page 28 of 34


               1         In drafting the AWCA, “[t]he Legislature was . . . confronted with two
               2   conflicting societal interests, both of which it recognized as legitimate—the interest of
               3   all citizens in being protected against the use of semiautomatic weapons by criminals,
               4   and the interest of some citizens in using semiautomatic weapons for hunting, target
               5   practice, or other legitimate sports or recreational activities.” Kasler, 23 Cal. 4th at
               6   488. “[T]o accommodate those conflicting interests,” the legislature found that it was
               7   “the most effective way to identify and restrict a specific class of semiautomatic
               8   weapons.” Id. (emphasis added). Rather a categorical ban, the legislature made
               9   feature-by-feature decisions and then determined that each other firearm listed in the
          10       AWCA “has such a high rate of fire and capacity for firepower that its function as a
          11       legitimate sports or recreational firearm is substantially outweighed by the danger that
          12       it can be used to kill and injure human beings.” Id.; see also Cal. Penal Code § 30505,
          13       referencing id. § 30510 (current version of statute cited in Kasler). The AWCA is
          14       therefore a quintessential example of narrow tailoring.
          15             3.     This Court Should Defer to the Reasoned Decisions of the Legislature
          16             State legislatures must have the leeway to make informed, predictive judgments
          17       about curbing gun violence, and legislative deference is particularly appropriate in this
          18       realm. Gun violence is a complex problem, and experts disagree on the most effective
          19       policy solution. States must be able to experiment with multiple, localized approaches.
          20       The Supreme Court has accordingly emphasized that the Second Amendment “limits
          21       (but by no means eliminates) [the States’] ability to devise solutions to social problems
          22       that suit local needs and values.” McDonald v. Chicago, 561 U.S. 742, 785 (2010); see
          23       also Heller, 554 U.S. at 636 (reserving to state legislatures “a variety of tools for
          24       combating” gun violence); Jackson, 746 F.3d at 961 (localities “must be allowed a
          25       reasonable opportunity to experiment with solutions to admittedly serious problems”).
          26             Even if California’s law is not a perfect solution to the gun violence problems
          27       the Legislature identified, “the Legislature was not constitutionally compelled to throw
          28       up its hands just because a perfectly comprehensive regulatory scheme was not
                   GIFFORDS LAW CENTER AMICUS CURIAE BRIEF
Gibson, Dunn &
                   CASE NO. 3:19-cv-1537-BEN-JLB 19
Crutcher LLP
          Case 3:19-cv-01537-BEN-JLB Document 35-2 Filed 01/24/20 PageID.4469 Page 29 of 34


               1   politically achievable,” Kasler, 23 Cal. 4th at 487. Targeted steps to achieve
               2   incremental results are precisely the type of reasonable laws that are constitutionally
               3   permissible. See, e.g., Mance v. Sessions, 896 F.3d 699, 708 (5th Cir. 2018)
               4   (upholding interstate handgun sales restrictions under strict scrutiny because “a State
               5   need not address all aspects of a problem in one fell swoop; policymakers may focus
               6   on their most pressing concerns” (internal quotation marks omitted)); New York State
               7   Rifle, 804 F.3d at 263. Indeed, an incremental approach is necessary to keep up with
               8   innovations by gun manufacturers and sellers, some of which are only identified as
               9   dangerous or attractive to mass shooters after months or even years of sales and use.
          10       For example, states only banned machine guns after they were circulated widely and
          11       increasingly used in crimes. See Robert Spitzer, Gun Law History in the United States
          12       and Second Amendment Rights, 80 L. & Contemp. Probs. 55, 67–68 (2017).
          13             This Court should not second-guess California’s policy judgment. Legislatures
          14       are “far better equipped than the judiciary to make sensitive public policy judgments”
          15       about the risks of gun violence and the dangers of specific firearm features. Kachalsky
          16       v. Cty. of Westchester, 701 F.3d 81, 97 (2d Cir. 2012); see also Pena v. Lindley, 898
          17       F.3d 969, 979–80 (9th Cir. 2018) (courts “must allow the government to select among
          18       reasonable alternatives in its policy decisions” and “lack the means” to resolve “a
          19       policy disagreement that the California legislature already settled”). Those judgments
          20       should be reserved to elected state representatives who are directly accountable to the
          21       public. See, e.g., Friedman v. City of Highland Park, 784 F.3d 406, 412 (7th Cir.
          22       2015) (the “best way to evaluate the relation among assault weapons, crime, and self-
          23       defense is through the political process and scholarly debate”). California found a
          24       narrowly tailored solution that balanced citizens’ Second Amendment rights with a
          25       compelling and urgent public safety interest. The AWCA’s narrow restrictions on
          26       certain especially dangerous semiautomatic weapons—precisely those that criminals
          27       repeatedly select for their value in boosting casualty counts and intimidating victims—
          28       should be upheld.
                   GIFFORDS LAW CENTER AMICUS CURIAE BRIEF
Gibson, Dunn &
                   CASE NO. 3:19-cv-1537-BEN-JLB 20
Crutcher LLP
          Case 3:19-cv-01537-BEN-JLB Document 35-2 Filed 01/24/20 PageID.4470 Page 30 of 34


               1   C.    Plaintiffs Rely on Dubious Evidence from a Widely Discredited Declarant
               2         In arguing that the AWCA does not survive heightened scrutiny, Plaintiffs rely
               3   on a 64-paragraph declaration by economist John R. Lott. (See Dkt. 22-18 (Lott
               4   Decl.).) Plaintiffs cite Mr. Lott extensively, including for the (incorrect) propositions
               5   that there is “no demonstrable correlation” between assault weapon bans and “reducing
               6   gun violence and/or mass shootings” (Pls. Prelim. Inj. Br. at 3) and that no prospective
               7   mass shooter would “pause for a second at the prospect of also violating the AWCA”
               8   (Pls. Prelim. Inj. Br. at 24–25 n.13). In fact, as explained above and in the State’s
               9   brief, social science research establishes that assault weapons play a disproportionate
          10       role in fueling violent crimes, homicide, and gun massacres and that restricting them
          11       will likely reduce these incidents’ frequency and lethality. Furthermore, contrary to
          12       Lott’s assumption that criminal shooters will invariably evade the law, FBI data on
          13       active shootings from 2000 to 2013 demonstrated that “only very small percentages [of
          14       shooters] obtain[ed] a firearm illegally.” U.S. Dep’t of Justice, Federal Bureau of
          15       Investigation, A Study of the Pre-Attack Behaviors of Active Shooters in the United
          16       States Between 2000 and 2013, at 7 (June 2018), https://www.fbi.gov/file-
          17       repository/pre-attack-behaviors-of-active-shooters-in-us-2000-2013.pdf/view.8
          18             Yet it is unsurprising that Mr. Lott’s view opposes this wide body of research.
          19       Mr. Lott makes his living offering intellectually dubious and scientifically flawed
          20       opinions on firearm policy. His declaration in this case should be given no weight.
          21             1.     Mr. Lott’s Research Methodologies Have Been Widely Criticized
          22             Mr. Lott’s research methodology on firearm restrictions’ impact on crime rates
          23       has been criticized as fundamentally flawed. Academics including Stanford
          24       University’s Abhay Aneja and John Donohue reviewed Mr. Lott’s research on “right-
          25
                   8
                     Lawmakers therefore can assume that restricting access to assault weapons will deter
          26       their criminal use—precisely the type of reasonable assumption that underlies virtually
                   all criminal laws and regulations aimed at regulating dangerous products. Accord, e.g.,
          27       Nat’l Paint & Coatings Ass’n v. City of Chicago, 45 F.3d 1124, 1128–29 (7th Cir.
                   1995) (“Legislatures often enact laws that reduce but cannot eliminate the effects of
          28       movements across municipal and state borders.”).
                   GIFFORDS LAW CENTER AMICUS CURIAE BRIEF
Gibson, Dunn &
                   CASE NO. 3:19-cv-1537-BEN-JLB 21
Crutcher LLP
          Case 3:19-cv-01537-BEN-JLB Document 35-2 Filed 01/24/20 PageID.4471 Page 31 of 34


               1   to-carry” laws and the National Research Council’s subsequent critical evaluation of
               2   that research, concluding that Mr. Lott’s data set had “several coding errors” that
               3   skewed his conclusions. They highlighted incorrect coding for the year in which
               4   several states adopted right-to-carry laws and other key variables. Abhay Aneja et al.,
               5   The Impact of Right-to-Carry Laws and the NRC Report, 13 Am. Law & Econ. Rev.
               6   565, 585, 613–14 (2011). Moreover, as Drs. Aneja and Donohue observed, Mr. Lott
               7   neglected “major factors influencing the pattern of U.S. crime in recent decades,” such
               8   as increases in the prison and police populations. Id. at 614–15. Professor Donohue
               9   published a separate critique with Yale Law Professor Ian Ayres, concluding that Mr.
          10       Lott’s research had “not withstood the test of time,” since his results “collapsed” when
          11       “more complete” data sets were used in plausible models. Ian Ayres et al., Shooting
          12       Down the “More Guns, Less Crime” Hypothesis, 55 Stan. L. Rev. 1193, 1296 (2003).
          13       They also noted significant coding errors in Mr. Lott’s past work, including one that,
          14       when fixed, undermined his claim that “right to carry” laws reduce crime. Id. at 1261.
          15             Mr. Lott has also adopted conveniently crafted definitions for what constitute
          16       “mass shootings” and “gun-free zones,” and there are significant discrepancies
          17       between his research—which he claimed showed that 94% of mass shootings since
          18       1950 occurred in gun free zones—and other experts’, who have found that only 10% of
          19       mass shootings occur in gun-free zones. See, e.g., Meg Kelly, Do 98 Percent of Mass
          20       Public Shootings Happen in Gun-Free Zones?, Wash. Post, May 10, 2018, available at
          21       https://www.washingtonpost.com/news/fact-checker/wp/2018/05/10/do-98-percent-of-
          22       mass-public-shootings-happen-in-gun-free-zones. For example, Mr. Lott excludes
          23       from the definition of mass shootings those “that resulted from gang or drug violence
          24       or during the commission of a crime,” as well as shootings in residences. Id. As for
          25       gun-free zones, Mr. Lott has included areas where military and police are regularly
          26       present and permitted to carry guns. Id. This bizarre definition leads him to claim
          27       shootings occurred in gun-free zones when in fact they happened in places where guns
          28       were actually present—such as Fort Hood, the Washington Navy Yard, and Pensacola
                   GIFFORDS LAW CENTER AMICUS CURIAE BRIEF
Gibson, Dunn &
                   CASE NO. 3:19-cv-1537-BEN-JLB 22
Crutcher LLP
          Case 3:19-cv-01537-BEN-JLB Document 35-2 Filed 01/24/20 PageID.4472 Page 32 of 34


               1   Naval Base. To support his outlier claims about the efficacy of gun laws, Mr. Lott
               2   relies on nonsensical assumptions that diverge from other experts.
               3         2.     Mr. Lott Avoids Peer Review and Has Failed to Publish Source Data
               4         Mr. Lott is not affiliated with a university, and “[l]ittle of his gun research has
               5   been published in peer-reviewed journals.” Peter Moskowitz, Inside the Mind of
               6   America’s Favorite Gun Researcher, Pacific Standard (updated Sept. 23, 2018),
               7   available at https://psmag.com/magazine/inside-the-mind-of-americas-favorite-gun-
               8   researcher. The Supreme Court recognizes that peer review—i.e., “submission to the
               9   scrutiny of the scientific community”—increases reliability and “the likelihood that
          10       substantive flaws in methodology will be detected.” Daubert v. Merrell Dow Pharm.,
          11       Inc., 509 U.S. 579, 593–94 (1993). Mr. Lott’s failure to publish peer-reviewed work
          12       calls into question the reliability of his methods and conclusions. Mr. Lott apparently
          13       shares this concern, having publicly claimed he was published in a peer-reviewed
          14       journal that, in reality, rejected his work. Evan Defilippis et al., The GOP’s Favorite
          15       Gun ‘Academic’ is a Fraud, ThinkProgress, Aug. 12, 2016, available at
          16       https://thinkprogress.org/debunking-john-lott-5456e83cf326.
          17             Moreover, in order for a scientific finding to be credible, it must be replicable.
          18       But Mr. Lott is known for publishing research without source data needed to test it.
          19       For instance, Mr. Lott’s was unable to produce any poll data underlying a 1997 survey
          20       on the protective effect of brandishing a weapon. Claudia Deane, A Fabricated Fan
          21       and Many Doubts, Wash. Post, Feb. 11, 2003, available at
          22       https://www.washingtonpost.com/archive/politics/2003/02/11/a-fabricated-fan-and-
          23       many-doubts/b086b96f-0c86-417e-afe9-c4623d5e936f/. Mr. Lott claimed he lost the
          24       data in a computer crash. Id. Experts find this explanation implausible, including
          25       because “all evidence of a study with 2,400 respondents does not just disappear when a
          26       computer crashes”; there should still be some records on survey funding, the survey
          27       instrument, or individual responses. See James Lindgren, Comments on Questions
          28       About John R. Lott’s Claims Regarding a 1997 Survey, Jan. 17, 2003, available at
                   GIFFORDS LAW CENTER AMICUS CURIAE BRIEF
Gibson, Dunn &
                   CASE NO. 3:19-cv-1537-BEN-JLB 23
Crutcher LLP
          Case 3:19-cv-01537-BEN-JLB Document 35-2 Filed 01/24/20 PageID.4473 Page 33 of 34


               1   https://web.archive.org/web/20130304061928/http:/www.cse.unsw.edu.au/~lambert/gu
               2   ns/lindgren.html.
               3         3.       Mr. Lott Has Committed Ethical Violations to Defend His Work.
               4         Mr. Lott’s credibility is further undermined by a pattern of unethical behavior.
               5   For example, Mr. Lott assumed a fictional identity to post online praise for himself and
               6   defend himself from critics, even masquerading as a former student and posting: “he
               7   was the best professor I ever had.” Richard Morin, Scholar Invents Fan to Answer His
               8   Critics, Wash. Post, Feb. 1, 2003, available at https://www.washingtonpost.com/
               9   archive/lifestyle/ 2003/02/01/ scholar-invents-fan-to-answer-his-critics/f3ae3f46-68d6-
          10       4eee-a65e-1775d45e2133/. Mr. Lott also wrote a first-person narrative claiming to be
          11       Dartmouth student and stalking victim Taylor Woolrich, criticizing Dartmouth for not
          12       letting her carry a gun for self-defense. Evan Defilippis, et al., supra.
          13             In short, Mr. Lott’s work is highly suspect. Experts have widely critiqued his
          14       methodology, pointing out coding errors, biases, and bizarre definitions and
          15       assumptions. He has published his research without peer-review and has been unable
          16       to produce his source data. Finally, he is notorious for deceptive tactics such as
          17       posting under false identities. This Court should give no weight to Mr. Lott’s
          18       declaration.
          19             Even if the Court credited some of Mr. Lott’s assertions, his arguments suggest
          20       at best that the effectiveness of assault weapons restrictions is subject to debate among
          21       experts. Disagreements among academics do not render California’s law
          22       unconstitutional: courts “do not demand of legislatures ‘scientifically certain criteria of
          23       legislation.’” Paris Adult Theatre I v. Slaton, 413 U.S. 49, 60 (1973) (internal citation
          24       omitted). When a state regulates “in areas fraught with medical and scientific
          25       uncertainties, legislative options must be especially broad.” Marshall v. United States,
          26       414 U.S. 417, 427 (1974); Kansas v. Hendricks, 521 U.S. 346, 360 n.3 (1997) (where
          27       psychiatric professionals joined conflicting amicus briefs, their disagreements “do not
          28       tie the State’s hands” in its policy choices). The conclusions of Plaintiffs’ experts,
                   GIFFORDS LAW CENTER AMICUS CURIAE BRIEF
Gibson, Dunn &
                   CASE NO. 3:19-cv-1537-BEN-JLB 24
Crutcher LLP
          Case 3:19-cv-01537-BEN-JLB Document 35-2 Filed 01/24/20 PageID.4474 Page 34 of 34


               1   including Mr. Lott, do not undermine the AWCA’s constitutionality in light of a record
               2   showing that California drew “reasonable inferences” from the wide body of research
               3   and expertise it considered. Mahoney v. Sessions, 871 F.3d 873, 883 (9th Cir. 2017).
               4                                    III. CONCLUSION
               5         For all the reasons stated above, we urge this Court to deny Plaintiffs’ motion for
               6   a preliminary injunction.
               7
               8   Dated: January 24, 2019               Respectfully Submitted,
               9
                                                         GIFFORDS LAW CENTER TO PREVENT
          10
                                                         GUN VIOLENCE
          11
          12                                             By: /s/ Hannah Shearer
                                                                     Hannah Shearer
          13
          14                                             Hannah Shearer (SBN 292710)
                                                         Giffords Law Center to Prevent
          15
                                                           Gun Violence
          16                                             268 Bush Street No. 555
                                                         San Francisco, CA 94104
          17
                                                         Telephone: 415.433.2062
          18                                             Facsimile: 415.433.3357
          19                                             hshearer@giffords.org

          20                                             Counsel for Amicus Curiae Giffords Law
          21                                              Center to Prevent Gun Violence

          22
          23
          24
          25
          26
          27
          28
                   GIFFORDS LAW CENTER AMICUS CURIAE BRIEF
Gibson, Dunn &
                   CASE NO. 3:19-cv-1537-BEN-JLB 25
Crutcher LLP
